Citation Nr: 0110210	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1968 
to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action of the 
Atlanta, Georgia, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 10 percent for service-connected 
post-traumatic stress disorder (PTSD).  

At the personal hearing conducted before a hearing officer at 
the RO in April 2000, the veteran appeared to raise the issue 
of entitlement to service connection for a disability 
resulting from an in-service insect bite.  Hearing transcript 
(T.) at 9.  This claim is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the Board notes that review of the claims 
folder indicates that, in July 1999, the veteran was accorded 
a VA PTSD examination.  According to the report of this 
evaluation, the veteran complained of memory loss 
(distraction and preoccupation more so than any sort of 
amnesic phenomenon), sleep disturbance, occasional 
nightmares, depression, and family discord.  The veteran also 
described becoming easily upset, angry, and irritable.  The 
examination demonstrated that the veteran was alert, 
oriented, relevant, coherent, polite, cooperative, and in no 
acute distress; that he had an appropriate affect and an 
unremarkable mood; and that he showed no obvious signs or 
indications of a psychosis.  Based on these findings, the 
examiner provided a global assessment of functioning (GAF) 
score of 65 for the veteran's PTSD.  

Subsequently, however, the veteran asserted that this VA 
examination did not adequately portray his PTSD 
symptomatology and that his symptoms associated with this 
disability are, in fact, more severe than were shown by this 
recent evaluation.  See, e.g., T. at 8-9.  Specifically, at 
the April 2000 personal hearing, the veteran testified that, 
as a result of his PTSD, he experiences anger outbursts, 
forgetfulness, sleeplessness, and avoidance of combat-related 
stimuli and has little social contact outside of his 
immediate family and weekly church gatherings.  T. at 3-7.  
In addition, VA medical records, dated after the examination 
in July 1999 and in February 2000, indicate that the veteran 
has continued to receive outpatient treatment for his PTSD 
symptomatology, including sleep disturbance, memory problems, 
anxiety, a constricted affect, frequent intrusive thoughts, 
and a need for social isolation.  

Thus, the veteran contends that his PTSD is more severe than 
was shown by the July 1999 VA PTSD examination.  Furthermore, 
medical records dated after this recent evaluation have 
demonstrated additional PTSD symptomatology, including 
anxiety, a constricted affect, frequent intrusive thoughts, 
and a need for social isolation, which were not shown at the 
time of this last prior VA examination.  In light of these 
facts, as well as the passage of the VCAA, the Board is of 
the opinion that a thorough and contemporaneous examination 
is required to determine the current severity of his 
service-connected PTSD.  

Moreover, at the April 2000 personal hearing, the veteran 
testified that he receives individual treatment for his PTSD 
as the VA Medical Center in Dublin, Georgia and that he has 
also occasionally participated in a combat veterans group at 
this medical facility.  T. at 2, 6.  According to the 
veteran's testimony, he participated in two combat veterans 
group meetings in 1999 but was not involved in any such group 
sessions in 2000 prior to the hearing.  T. at 6.  Review of 
the claims folder indicates that the most recent record of 
individual treatment that the veteran has received for his 
PTSD at the Dublin VAMC is dated in February 2000.  
Additionally, records of his group treatment at this medical 
facility do not appear to have been procured and associated 
with his claims folder.  

On remand, therefore, the Board believes that an attempt 
should be made to procure copies of records of individual 
treatment for PTSD that the veteran has received at the 
Dublin VAMC after February 2000 as well as copies of records 
of group treatment for PTSD that the veteran has received at 
this medical facility since January 1999.  See Simington 
v. Brown, 9 Vet.App. 334 (1996) (per curiam) (stipulating 
that VA is deemed to have constructive knowledge of any 
documents "within the Secretary's control" and that any 
such documents relevant to the issue under consideration must 
be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In addition, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all previously unobtained 
records of VA, private, and military 
treatment that he received for his 
service-connected PTSD in recent years.  
Copies of all such available records 
should be associated with the veteran's 
claims folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request the 
VAMC in Dublin, Georgia to furnish copies 
of records of individual PTSD treatment 
that the veteran has recently received at 
that medical facility since February 2000 
as well as copies of records of combat 
veterans group therapy sessions in which 
he participated at that medical facility 
since January 1999.  Copies of all such 
available records should be associated 
with the veteran's claims folder.  

4.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the extent of his service-connected PTSD.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All necessary tests and studies 
should be completed.  The examiner should 
be asked to identify the severity of the 
veteran's service-connected PTSD by 
identifying all disabling manifestations 
and by providing an opinion as to the 
overall effect of this disability on his 
social and occupational adaptability.  A 
GAF score should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  
Findings necessary to apply the pertinent 
rating criteria should be made.  See, 
38 C.F.R. § 4.130 (2000).  

5.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
rating greater than 10 percent for 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate period of time to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



